IGLUE, INC.

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (this “Agreement”) is entered into as of the -,
day of 2012, by and between iGlue, Inc., a Nevada corporation (“Company”), and -
(“Grantee”).

W I T N E S S E T H:

WHEREAS, the Company has determined to grant restricted shares of its common
stock, par value $0.001 per share (the “Common Stock”) to Grantee, subject to
the Grantee agreeing to the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained and other good and valuable consideration, the parties hereto
hereby agree as follows:



1.

Grant.  Contemporaneously herewith, the Company has issued - restricted shares
of the Common Stock (such shares hereinafter being referred to as the
“Restricted Stock”), registered in the name of Grantee, subject to the terms,
restrictions and provisions of this Agreement.



2.

Treatment During Restricted Period.



a.

Certificates.  Each certificate representing shares of Restricted Stock shall be
registered in the name of Grantee and held, together with a stock power endorsed
in blank, by the Company, subject to the provisions hereof. Each certificate of
Restricted Stock shall bear a legend reflecting the limitation of
transferability, the risk of forfeiture and other restrictions under this
Agreement and applicable securities law restrictions.



b.

Restrictions Applicable Prior to Vesting. Until they vest, the shares of
Restricted Stock shall be subject to the following restrictions:



i)

Nontransferability. Except as otherwise required by law, the shares of
Restricted Stock that have not vested may not be sold, assigned, exchanged,
transferred, pledged, hypothecated or otherwise disposed of, except to the
Company as provided herein.



ii)

Dividends and Distributions. Any cash dividends or other distributions in
respect of the shares of Restricted Stock, including, but not limited to, shares
received as a result of a stock dividend, stock split, combination of shares or
otherwise, shall be retained by the Company and either delivered together with
the applicable shares in accordance with Section 2(e) hereof or forfeited
together with the applicable shares in accordance with Section 2(c) hereof.



c.

Forfeiture.  In the event that Grantee’s relationship with the Company
terminates prior to an event which results in the vesting of all of the shares
of Restricted Stock, any unvested shares of Restricted Stock shall be forfeited
to the Company on the date that the Grantee’s relationship with the Company
terminates.



d.

Vesting; Termination of Restricted Period.



i)

The shares of Restricted Stock shall no longer be subject to the forfeiture
provisions of Section 2(c) (i.e., the shares shall vest), based on the following
schedule,





 

 

 

1





--------------------------------------------------------------------------------







provided that the Grantee has continued a relationship with the Company through
such vesting date:





(1)



- shares of Restricted Stock will vest immediately upon execution of this
Agreement by the parties hereto;

 

(2)



- shares of Restricted Stock will vest on March 31, 2012;

 

(3)



- shares of Restricted Stock will vest on June 30, 20012;

 

(4)



- shares of Restricted Stock will vest on September 30, 2012;

 

(5)



- shares of Restricted Stock will vest on December 31, 2012;



 



ii)

In the event that the shares of Restricted Stock have not vested in full and
have not been forfeited pursuant to Section 2(c), any unvested shares of
Restricted Stock will be deemed to have been vested in full on the date that:

 

 



(1)



there is a Change in Control. For the purposes of this Agreement, a “Change of
Control” means, with respect to the Company (x) a sale, lease, exchange or other
transfer, of all or substantially all of the Company’s assets, (y) a merger in
which the Company is not the surviving entity (other than a transaction whereby
the stockholders of the Company before such transaction are in control of the
Company after the transaction), or (z) a sale of all or substantially all of the
Company’s then outstanding voting stock, in all such cases in one or a series of
related transactions;

 

(2)



the Company or one of its affiliates terminates the Grantee’s relationship with
the Company, provided that such termination or request for termination is not
made for Cause. For purposes of this Agreement, “Cause” means that the Grantee
has (i) committed gross negligence in connection with his or her duties or
otherwise with respect to the business and affairs of the Company or one of its
affiliates, which gross negligence has a material adverse effect on the business
of the Company or one of its affiliates or the Grantee’s ability to perform his
or her duties; (ii) committed fraud in connection with Grantee’s duties or
otherwise with respect to the business and affairs of the Company or one of its
affiliates; (iii) engaged in “willful misconduct” with respect to the business
and affairs of the Company or one of its affiliates (i.e. misconduct committed
with actual knowledge that the actions violate legal directions and instructions
of senior management or the Board); (iv) materially breached the terms of this
Agreement or any policy or procedure of the Company or one of its affiliates; or
(v) been found by a court of competent jurisdiction to have committed or pled
guilty to an unlawful act whether or not related to the business of the Company
or one of its affiliates if the commission of such act has a material adverse
effect either on (a) the Grantee’s ability to perform his or her duties or (b)
the reputation and goodwill of the Company or one of its affiliates.



 

e.

Delivery following Vesting.  Promptly after they become vested, the Company
shall deliver to Grantee (or Grantee’s legal representative) the shares of
vested Restricted Stock in certificate form, with appropriate securities act
legends; provided, however, that the Company need not deliver such shares to
Grantee until Grantee has paid or caused to be paid all taxes required to be
withheld pursuant to Section 3 hereof.





 

 

 

2





--------------------------------------------------------------------------------







 



3.

Withholding. The Company may withhold any taxes resulting from this Agreement
that the Company determines it is required to withhold under the laws and
regulations of any governmental authority, whether federal, state or local and
whether domestic or foreign. Subject to applicable legal requirements, Grantee
will be required to satisfy such withholding requirements by (i) delivery to the
Company of a certified check prior to the delivery of shares of Restricted Stock
which are vested pursuant to Section 2, or (ii) any other method acceptable to
the Board of Directors of the Company.

THE GRANTEE ACKNOWLEDGES THAT THE GRANTEE IS RESPONSIBLE FOR, AND IS ADVISED TO
CONSULT WITH THE GRANTEE’S OWN TAX ADVISORS REGARDING, THE TAX CONSEQUENCES TO
THE GRANTEE THAT MAY ARISE IN CONNECTION WITH THE RESTRICTED STOCK, INCLUDING
THE DECISION TO MAKE AND TIMELY FILE, AND THE CONSEQUENCES OF, ANY ELECTION
UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. THE
GRANTEE ALSO SHALL TIMELY DELIVER A COPY OF ANY SUCH SECTION 83(B) FILING TO THE
COMPANY.



4.

Rights as Stockholder. Notwithstanding the foregoing vesting and transfer
restrictions that apply to the Restricted Stock, but subject to the terms of
this Agreement, the Grantee generally shall otherwise have the beneficial
ownership of the Restricted Stock and shall be entitled to exercise the rights
and privileges of a stockholder with respect to the Restricted Stock, including
the right to vote such shares.



5.

Rule 144. For purposes of Rule 144 under the Securities Act of 1933 as amended,
the holding period for the shares of Restricted Stock will not commence until
the date that the shares of Restricted Stock vest pursuant to the terms of this
Agreement. As of the date of this Agreement, a holder of Restricted Stock may
not sell such Restricted Stock pursuant to Rule 144 until the Grantee has been
deemed to hold the Restricted Stock for at least one year.



6.

Notices. Any notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed given: (i)
upon delivery, if by hand; (ii) after two (2) business days if sent by express
mail or air courier; (iii) four (4) business days after being mailed (seven (7)
business days for international mailings), if sent by registered or certified
mail, postage prepaid, return receipt requested; or (iv) upon transmission, if
sent by facsimile (provided that a confirmation copy is sent in the manner
provided in clause (ii) or clause (iii) of this Paragraph 6 within thirty-six
(36) hours after such transmission), except that if notice is received by
facsimile after 5:00 p.m. on a business day at the place of receipt, it shall be
effective as of the following business day. All communications hereunder shall
be delivered to the respective parties at the following addresses:  

 

If to Company, to it at:

iGlue, Inc.
1078 Budapest
Marek Jozsef utca 35
Hungary
Attention: Peter Vasko

with a copy to:

-





 

3


--------------------------------------------------------------------------------

 



or to such other address as either party hereto shall specify by notice in
writing to the other party in accordance with this Section.  



7.

Governing Law/Jurisdiction. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, regardless of the law that
might otherwise govern under applicable principles of conflicts of laws thereof.
The parties hereto hereby irrevocably consent to the exclusive jurisdiction of
the state or federal courts sitting in New York County, State of New York, in
connection with any controversy or claim arising out of or relating to this
Agreement, or the negotiation or breach thereof, and hereby waive any claim or
defense that such forum is inconvenient or otherwise improper. Each party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any matter authorized by New York law.



8.

Severability. Whenever possible, each provision or portion of any provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision or portion of any provision of this
Agreement is found to be invalid or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such finding or construction shall
not affect the remainder of the provisions of this Agreement, which shall be
given full force and effect without regard to the invalid or unenforceable
provision, and such invalid or unenforceable provision shall be modified
automatically to the least extent possible in order to render such provision
valid and enforceable, but only if the provision as so modified remains
consistent with the parties’ original intent.



9.

No Right to Continue Relationship. Nothing herein contained shall restrict in
any way the right of the Company or any of its affiliates to terminate Grantee’s
relationship with the Company at any time, with or without cause. As used
throughout this Agreement, the term “relationship” includes a relationship of
employee, director or consultant with or to the Company, a subsidiary of the
Company or an affiliate of the Company.



10.

Board Determinations.  In the event that any question or controversy shall arise
with respect to the nature, scope or extent of any one or more rights conferred
by this Agreement, the determination by the Board (or the Committee established
by the Board to administer compensation awards) of the rights of Grantee shall
be conclusive, final and binding upon Grantee and upon any other person who
shall assert any right pursuant to this Agreement.



11.

Assignment. Subject to the transfer restrictions applicable to the Grantee
hereunder and other conditions hereof, this Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the Company and the
Grantee’s heirs, executors, administrators, personal representatives, and
assigns.



12.

Counterparts. This Agreement may be executed in two counterparts, each of which
shall be an original, but both of which together shall constitute one and the
same agreement.





 

 

 




4


--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company and Grantee have entered into this Agreement as
of the grant date specified above.




 

IGLUE, INC.

 

By:______________________________
Name: Peter Vasko
Title: President

 

GRANTEE:

 

_________________________________
Name:














 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------






